Title: Francis Coffyn to the American Commissioners, 18 June 1778: résumé
From: Coffyn, Francis
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<Dunkirk, June 18, 1778: I received your letter of the 10th to all captains bound for America, and am communicating it to two such captains here; they will sail in late June and early July. You may wish to send further intelligence by them, and I will, if you approve, send any that I get from England.
Forty-five sail westward bound, some large men of war, were reported off Portland last Monday.
One of the seamen mentioned in my last is anxious to join an American warship or privateer. Three other Americans have arrived from a whaling voyage in the South Seas, and want your protection. If they are not taken care of I fear they will be welcomed in England, where the government is trying to encourage whaling. Tell me what to do about these four; one has no money, and the others barely enough to live till I hear from you.
James Beams has nearly recovered from his wound received on the Lexington, and I am paying his passage to Brest. When I have your authorization I will also pay the surgeons.>
